Case 15-40315-KKS Doc 74 Filed 11/01/18 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

 

TALLAHASSEE DIVISION
In re:
STEVEN EUGENE ALLEN, Case No.: 4:15-bk-40315-KKS
Chapter 7
Debtor.
AFFIDAVIT OF SERVICE

 

STATE OF FLORIDA )
COUNTY OF LEON )

BEFORE ME, the undersigned authority, personally appeared Christine A.
Bloor Who after being first duly sworn depose and says:

l. I am a paralegal With the law firm of Clark Paitington Working With
Keith L. Bell, Jr. and Trevor A. Thompson. l am over eighteen (18) years of age
and competent to testify, and the factual statements in this affidavit are true and
correct.

2. This affidavit is being filed in conjunction With the hearing to be held
on the Trustee’s pending Notice of Sale, filed on the docket at docket entry 69.

3. The Notice of Sale identifies that “pursuant to said Order [ECF No. 67,
approving the bid procedures motion, ECF No. 61], the Trustee sends this Notice of
Sale, and copies of the aforementioned order and bid procedures motion (less
exhibits) by first-class mail on this 6th day of September to all the creditors on the

attached matrix and to [separately identified list of nine persons/parties].”

Case 15-40315-KKS Doc 74 Filed 11/01/18 Page 2 of 2

4. In preparation for the hearing, we have learned that the prior orders
were not attached to the filing at docket entry 69. This affidavit is to confirm that
the referenced order, ECF No. 67, and referenced motion, ECF No. 6l, were indeed
mailed with the Notice of Sale.

5 . I affirm that on September 7, 2018, I personally mailed the Notice of
Sale, ECF No. 69, to all the Creditor on the Creditor MatriX and the persons listed
in the Notice of Sale.

6. I also in the same envelope sent copies of the Order entered on
September 4, 2018, ECF No. 67, and the bid procedures motion (less exhibits) by
first-class mail.

FURTHER AFFIANT SAYETH NAUGHT.

%Mi/;QOA%

Christine A. Bloor, Affiant

 

STATE OF FLORIDA )
COUNTY OF LEON )

The foregoing instrument was sworn to and acknowledged before me this

§ Z’+/ day of November 2018 by Christine A. Bloor, who ( ) provided

as-idei-i-ti-f-i.cati-en~bearing identification number
or who (\/) is personally known to me.

 

 

§§,)‘M é,;
iv

§ z ERIN m cannon " /" y ‘ /“
:_ :»§ Mv coMMcSSloN#Gcz4az1 " \' /` mm ,
§§ ExPlREs: october 25, 2020 / §

NoTARY PUBLIC

  

[NoTARiAL sEAL]

